Citation Nr: 1232669	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-38 937	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, and/or as secondary to service-connected panic disorder with agoraphobia.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Traskey, Counsel 

INTRODUCTION

The Veteran had active service from August 1969 to March 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) St. Paul, Minnesota, Regional Office (RO).

The claim of entitlement to service connection for a heart condition, to include as due to exposure to Agent Orange, and/or as secondary to service-connected panic disorder with agoraphobia, was previously before the Board in connection with the claim currently on appeal.  The RO issued a rating decision dated April 2011 in which it granted service connection for coronary artery disease associated with herbicide exposure, claimed as a heart condition.  To date, the Veteran has not expressed disagreement with the initial disability rating or effective date assigned.  Thus, this claim is no longer before the Board for appellate consideration.     


FINDING OF FACT

On August 16, 2012, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested withdrawal of the appeal for entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, and/or as secondary to service-connected panic disorder with agoraphobia.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, and/or as secondary to service-connected panic disorder with agoraphobia, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.
  
On August 16, 2012, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested withdrawal of the appeal for entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, and/or as secondary to service-connected panic disorder with agoraphobia.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The issue of entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, and/or as secondary to service-connected panic disorder with agoraphobia, is dismissed.



		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


